DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0066], line 1, “306-1 and 306-1” should be “306-1 and 306-2”.  
Paragraph [0106], the subject matter of the second frequency range described in lines 5-6 is not consistence with the same subject matter discussed in paragraph [0066]. Clarification is required to clarify the difference.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “a second frequency range corresponding to a 5 GHz band of the WLAN” recited in lines 4-5 of claim 6 failed to provide proper antecedent basis for the claim. It is inconstance with the content discussed in paragraph [0066] of the specification.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-13, 15-19, 21-25, 29, and 30 are objected to because of the following informalities:  
Claims 10, 12, and 22 (line 2), claim 15 (line 5), and claims 19 and 21 (line 1), the word “comprises” should be “further comprises”.
Claim 13, line 2, “comprises” is suggested change to “is”.
Claim 15, line 3, “a plus LC tank” should be “a plus inductive-capacitive (LC) tank” to define the meaning of LC.
Claim 24, line 3, the word “signals” should be “the signals” for clarity. See line 1 of the claim.
Claim 29, line 4, the word “signals” should be “the signals” for clarity. See line 2 of the claim.
Claim 11 depends from claim 10, therefore it is also objected.
Claims 16-18 all depend from claim 15, therefore they are also objected.
Claim 23 depends from claim 22, therefore it is also objected.
Claim 30 depends from claim 29, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14-16, 20, and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sankaranarayanan et al. (US 8,493,126 B2), hereinafter “’126”.
 ‘126 illustrates a mobile communication device in Figure 5 comprising: a digital baseband IC (51); an RF transceiver IC (53); and an antenna (52). Figures 6-8 show alternative RF transmitters within the RF transceiver IC (53). 
Regarding claim 1, for example, as shown in Figure 7, the RF transmitter comprising: an upconverter (active mixer 96) having an output, the upconverter configured to upconvert a baseband frequency (from the baseband filter BBF 83) to a radio frequency based on a local oscillator signal (TX LO); a tunable filter (tunable single primary dual secondary balun 97) having an input and an output, the input of the tunable filter coupled to the output of the upconverter; and a driver amplifier (DA#1 and/or DA#2) having an input, the input of the driver amplifier coupled to the output of the tunable filter. 
Regarding claim 2, wherein the tunable filter is configured to filter a first signal in a first frequency range (low band shown in Figure 1) and a second signal in a second frequency range (mid band shown in Figure 1), the first frequency range noncontiguous with the second frequency range.
Regarding claim 3, wherein the tunable filter is configured to: filter the first signal in the first frequency range using at least one first inductor (inductor 99); and filter the second signal in the second frequency range using at least one second inductor (inductor 100).
Regarding claim 4, wherein the upconverter comprises a direct-conversion upconverter configured to translate signals from the baseband frequency (of the BBF 83) directly to the radio frequency (of the mixer block 86). 
Regarding claim 5, the RF transmitter further comprising: a power amplifier (PA#1 and/or PA#2) having an input and an output, the input of the power amplifier coupled to an output of the driver amplifier, and at least one antenna (52) having an input, the input of the at least one antenna coupled to the output of the power amplifier.
Regarding claim 7, wherein the tunable filter comprises an adjustable inductor (inductor 99 shown in Figure 7 or Figure 8 may consider as adjustable because the switch 104 is being controlled to turn the switch in either ON or OFF position) and a capacitor (capacitor 103); and the adjustable inductor and the capacitor are coupled together in parallel.
Regarding claim 8, wherein the adjustable inductor comprises: multiple inductors (inductors 99 and 100); and a switch (switch 104) coupled to at least one (inductor 99) of the multiple inductors. 
Regarding claim 9, the multiple inductors comprise a first inductor (inductor 100) and a second inductor (inductor 99); the second inductor is coupled in series with the switch (switch 104) to form a series connection between the input and the output of the tunable filter; and the first inductor is coupled between the input and the output of the tunable filter and in parallel with the series connection of the second inductor and the switch. 
Regarding claim 10, wherein the tunable filter comprises at least part of a load (capacitor 101 and inductor 98) for the upconverter, the tunable filter configured to propagate signals corresponding to a first frequency range (low band shown in Figure 1) and a second frequency range (mid band shown in Figure 1); and the switch (switch 104) is configured to be: in an open state for the first frequency range; and in a closed state for the second frequency range.
Regarding claim 11, wherein the second frequency range (mid band) is higher than the first frequency range (low band) as shown in Figure 1.
Regarding claim 14, wherein the tunable filter comprises at least part of a load (capacitor 101 and inductor 98) of the upconverter. 
Regarding claim 15, wherein the tunable filter comprises: a plus LC tank (capacitor 103 and inductor 99); and a minus LC tank (capacitor 103 and inductor 99); and the wireless interface device comprises an inductor (inductor 98) shunted across the plus LC tank and the minus LC tank.
Regarding claim 16, wherein the inductor (inductor 98) is coupled between the output of the upconverter and the input of the tunable filter.
Regarding claim 20, wherein the driver amplifier (DA#1 and/or DA#2) comprises a first output (88) and a second output (92), the first output corresponding to a first frequency range (low band) and the second output corresponding to a second frequency range (mid band); and the input of the driver amplifier corresponds to the first frequency range and the second frequency range. 
Regarding claim 24, as stated earlier to claim 1, the RF transmitter shown in Figure 7 comprising: means (active mixer 96) for upconverting signals at one or more baseband frequencies (from the BBF 83) to two or more radio frequencies to produce upconverted signals, the upconverted signals corresponding a first frequency range (low band) and a second frequency range (mid band); means (tunable single primary dual secondary balun 97) for filtering the upconverted signals to produce filtered signals, the filtered signals corresponding to the first frequency range and the second frequency range; and means (DA#1 and/or DA#2) for amplifying the filtered signals to produce amplified signals, the amplified signals corresponding to the first frequency range and the second frequency range.
Regarding claim 25, wherein the means for filtering comprises: means (switch 104) for switchably resonating in accordance with the first frequency range and the second frequency range. 
Regarding claim 26, as stated earlier to the apparatus claim 1, the RF transmitter shown in Figure 7 performs a method comprising: upconverting, using an upconverter (active mixer 96), a first signal at a baseband frequency to a radio frequency to produce a first upconverted signal, the first upconverted signal corresponding to a first frequency range (low band); filtering, using a tunable filter (tunable single primary dual secondary balun 97), the first upconverted signal to produce a first filtered signal (107); amplifying, using a driver amplifier (DA#1 and/or DA#2), the first filtered signal to produce a first amplified signal (88); upconverting, using the upconverter, a second signal at a baseband frequency to another radio frequency to produce a second upconverted signal, the second upconverted signal corresponding to a second frequency range (mid band); filtering, using the tunable filter, the second upconverted signal to produce a second filtered signal (110); and amplifying, using the driver amplifier, the second filtered signal to produce a second amplified signal (92).
Regarding claim 27, wherein the filtering of the first upconverted signal to produce the first filtered signal comprises: opening a switch (switch 104) of the tunable filter; and routing the first upconverted signal through at least a first inductor (inductor 99) of the tunable filter to produce the first filtered signal; and the filtering of the second upconverted signal to produce the second filtered signal comprises: closing the switch of the tunable filter; and responsive to the closing, routing the second upconverted signal through at least a second inductor (inductor 100) of the tunable filter to produce the second filtered signal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘126 in view of Nick et al. (US 2017/0019140 A1), hereinafter “’140”.
Regarding claim 6 as applied to claim 1, although ‘126’s RF transmitter of the transceiver is implemented in a mobile communication device and failed to show or teach to tune one or more components based on a first frequency range corresponding to a 2.4 GHz band of a wireless local area network (WLAN) and tune the one or more components based on a second frequency range corresponding to a 5 GHz band of the WLAN.
‘140 relates to a wireless communication device and configurable an integrated RF Front-End dual-band WLAN transceiver, as shown in Figure 1B or Figure 2, and discussed in at least paragraphs [0031] and [0035], the dual-band of the WLAN transceiver uses a first frequency band of 2GHz and a second frequency band of 2GHz.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement ‘126’s low band and mid band with alternative frequency bands, such as 2GHz for the first frequency band and 5GHz for the second frequency band when ‘126’s RF transceiver is applied to a dual-band WLAN transceiver as taught by ‘140 in order to operate in higher frequency bands to improve the data rate. 

Allowable Subject Matter
Claims 12, 13, 17-19, and 21-23 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 28 is allowed.
Claims 29 and 30 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 all relates to transceiver circuits each comprise a transmitter circuit including: an upconverter, a filter, a driver amplifier, and a power amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632